DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
2.	The information disclosure statements (IDS) submitted on 02/18/22 and 09/13/22 have been considered by the examiner.

Specification
3.	The disclosure is objected to because of the following informalities: on page 1 of the instant specification, reference to parent case 17/138,634 should be updated so as to reflect the fact that this application has now issued as U.S. Patent No. 11,258,442. The same type of update should similarly be made for the three other applications cited in paragraph [0001], i.e., application number 16/827,584 has now been issued as USP 10,892,750; application number 16/227,975 has now issued as USP 10,763,835; and application number 16/656,217 has now issued as USP 10,848,154.
Appropriate correction is required.

Claim Objections
4.	Claims 1, 8, 11, 13, 16 and 17 are objected to because of the following informalities: 
In claim 1, line 3, "a" should be deleted.
In claim 8, line 7, "transistor" should be changed to --transistors--, the reason being that lines 3-4 of claim 8 recite a plurality of second type transistors.
In claim 11, lines 3-4, "transistor includes a gate insulating film" should be changed to --transistors include gate insulating films--, the reason being that claim 8 recites a plurality of second type transistors, as noted above. Note also that the same correction is needed in claim 16, on lines 3-4 thereof.
In claim 13, line 5, the word "transistor" should be changed to --transistors-- for purposes of proper grammatical form.
In claim 17, line 2, "the power control signal generator" lacks antecedent basis, the reason being that no power control signal generator is recited in claim 13, i.e., it appears that this should be changed to --the power voltage controller--.
 	Appropriate correction is required.

Double Patenting
5.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,258,442. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the present application is fully anticipated by independent claim 1 of applicant's prior patent, note specifically that lines 1-4 of instant claim 1 are fully anticipated by what is recited on lines 1-8 of the '442 patent (note that the "control circuit" set forth on the second line of claim 1 of the '442 patent is a power control signal generator because it outputs a power control signal as indicated on lines 4-5), and the limitation on the last two lines of claim 1 of the instant application are fully anticipated by what is recited on lines 9-14 of the '442 patent.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
6.	Claims 13-20 are allowed.
Claim 1 would be allowable upon the filing of the above-noted terminal disclaimer and claims 2-12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record discloses or suggests a semiconductor integrated circuit device comprising a power control signal generator and a level shifter as recited in independent claim 1, nor does any of the prior art of record disclose or suggest a semiconductor system comprising a power voltage controller and a level shifter having the specific limitations set forth in independent claim 13.



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        November 17, 2022